 LOCAL 1066, INT'L LONGSHOREMEN'S ASS'N, ETC.45activity, showedthat it was not to Respondent's interest that she be retained in itsemploy.The recordmade by General Counsel doesnot warranta holding that inthe context of this case the wordsstated by McGrath carriedthe special meaningthat she had joined the Union or had engaged in union orotherconcertedactivity.There was no burden on Respondentto show thatthe words did not have this specialmeaning.Dagan's testimony in regardto herdispositionof .the checkRespondent sent to herin error disclosesto the TrialExaminerthat her credibilitywas not of the caliberthat would justifyaccepting her testimony at face value,but, onthe other hand, wasof a nature that calls for a careful analysis of testimony.Garfield's testimony didnot strengthen General Counsel'scase.Riley's. testimonyatmost showed thatthe Union was engaged in organizationalactivityand that Respondentwas aware ofit.It did not disclose that Respondenthad knowledgeof Dagan's participation in it.In sum,my evidentiaryfindings showthat whilethe evidence.disclosesthere couldhave been an illegal motive as well as a legalmotive behindthe discharge,it fails todisclose that an illegal motive was present.For the above reasons, I conclude and find thatGeneral Counselhas failed toprove the allegations of his complaintby substantial evidence .on the record con-sidered as a whole.Iwill, therefore,recommend that the complaintbe dismissedin its entirety.CONCLUSIONS OF LAW1.RespondentA.P.W. Products Co., Inc.,is engaged in commercewithin themeaning of Section2(6) of the Act, and United Papermakers and Paperworkers,.AFL-CIO,is a labor organization within the meaningof Section 2(5) of the Act.2.Respondent has not engaged in conductviolative ofSection 8(a)(1) and (3)of the Act,as alleged in the complaint.[Recommendationsomitted frompublication.]Local 1066,International Longshoremen's.Association,AFL-CIO, and itsagents Edward Dalton and Paul CallinanandWiggin Terminals,Inc.Case No. 1-CC-290.May 2, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe. Respondent, Local. 1066, had engaged in certain unfair labor prac-tices and recommending that it cease and desist therefrom and take,certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and briefs in supportthereof.The Board has reviewed the rulings of the Trial Examiner made-it the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifications.'IThe General Counsel excepts to the omission of Edward Dalton and Paul Callinanfrom the recommended order and notice.Since Dalton and Callinan were the principalactors in the dispute with Renault which culminated in the slowdown againstBay State,we find merit in this exception and, accordingly,amended the conclusions,order, andmotice to hold Dalton and Callinan individually liable.137 NLRB No. 3. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are three employers involved in this proceeding : WigginTerminals, which operates a marine terminal at the port of Boston;Bay State Stevedoring, which provides stevedoring services at thesame port ; and Renault Distributors, which imports and distributes.the Renault automobile in the New England area. Before June 28,,1961, Renault had handled imports at the port of Boston in the fol-lowing manner : cars were unloaded at the dock by Bay State andthen hauled away on trailer trucks to a facility about 20 miles from theport.Under this procedure, it usually took several days to clear ashipload of automobiles from the dock area.The longer it took toclear the imports the more work was available for the clerks, whowere employed by Bay State and were represented by RespondentUnion.In June 1961, Renault decided to change its method of handlingthe imports.To do this, it leased space at the Wiggin terminal towhich it proposed driving the newly unloaded cars directly from thedock with employees borrowed from Wiggin. This would have re-sulted in quicker removal of the cars from the dock and, hence, lesswork for the clerks.The Respondents objected to the new procedureand made known their objections first to Wiggin and then to Renault.The Respondents told both these companies that the cars would notbe moved from the dock area unless the clerks were guaranteed 5 days'pay after completion of the discharge of a vessel.The Respondents-said that they had such a guarantee from Saab and Volkswagen, otherimporters of foreign cars, and that Renault should give a similarguarantee.It is significant in this connection that no request for a5-day guarantee was made to Bay State, which was the employer ofthe clerks.Renault agreed to give guarantee.When Wiggin wasasked if this assurance by Renault was satisfactory, Wiggin repliedthat it did not employ the clerks and that any agreement should bemade with their employer, Bay State.On June 28, 1961, the SSViredocked at the port of Boston with a,shipload of Renault cars.The unloading was completed on the fol-lowing day.On June 30, before the unloaded cars could be removedfrom the dock, Renault called the Respondents to say that the 5-daywork guarantee was withdrawn because officials in New York wouldnot approve it.Thereupon the executive board of Respondent Unionapproved a slowdown procedure for handling the Renault car im-ports which was outlined by the chief clerk for Bay State, RespondentCallinan, a union member,' which, when carried out, resulted in suchdelay in clearing imports that Renault reverted to its old procedure ofhaving the imported cars trucked to its former out-of-town facility.2Although Bay State later agreed to the new procedure which resulted in the slow-down, the facts show, as found by the Trial Examiner, that this agreement was notvoluntary LOCAL 1066, INT'L LONGSHOREMEN'S ASS'N', ETC.47The Trial Examiner found, and we agree, that Respondent Union'sprimary dispute was with Renault, that Bay State was a secondaryemployer, and that the Respondents induced employees of Bay Stateto engage in a slowdown with an object of forcing Bay State to ceasehandling products of Renault or to cease doing business with thatcompany, thereby violating Section 8(b) (4) (i) (B) of the Act.Morespecifically, we conclude that Respondents engaged in, and inducedthe employees of Bay State to engage in, a, refusal to handle Renault'scars or to cease doing business with Renault under the then existingprocedures.Our dissenting colleagues view the dispute as "merely one of the-myriad types of traditional primary disputes between employees andtheir own employer [Bay State] respecting their wages and otherterms and conditions of employment."Whether a dispute is primaryor secondary must be determined on a case-by-case basis and not ona prioriassumptions.Here the Respondent's own conduct is revealingand significant.The Respondents asked Wiggin and Renault, but notBay State, for the 5-day guarantee, pointing out that Saab and Volks-wagen, foreign car importers like Renault, were giving such guarantee.When Renault gave the requested guarantee, the Respondents pro-fessed themselves satisfied, and when Renault withdrew the guarantee,the Respondents instituted the slowdown procedure. It is apparenttherefore that the Respondents looked to Renault and not to BayState to satisfy their demands, just as Renault's competitors had al-ready done, and that when Renault refused, the Respondents tookmeasures to force compliance with them.An analysis by Judge Al-drich in a related case involving the same parties is pertinent here: 8Itmay be admitted that if a union were to strike its employerbecause it did not approve of handling certain types of goods, no,matter what the reason was, it would lead to the cessation of busi-ness between the manufacturer of the goods and the employer. Ifthis cessation were the incidental result of a primary dispute withthe employer it would not be a secondary boycott.But in thecase at bar the union is refusing to work on certain goods as partof a direct move against the third party, the person with whomthe dispute really lies.The test is one of purpose, not effect.[Emphasis supplied.]Accordingly, we find, on the facts as they appear in this case, thatRespondent Union's real dispute was with Renault which thereforewas the primary employer and that Bay State was a secondary em-ployer.Hence, the inducement of Bay State's employees to engage ina slowdown for an objective proscribed by Section 8(b) (4) (B) wasunlawful.3Bernard L Alpert v Local 1066, International Longsho,omnen's Assn (Te,tninalOpe,ators,Inc )116 F Supp 22, 25 (D C Mass ) 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe dissent also charges the majority with "inferentially also hold-ing that it would have been lawful in the circumstances of the presentdispute for these employees to have engaged in economic action-pick-eting, for example-against Renault" but unlawful to engage in astrike against their own employer.There is only one question posedby this case and only this question is answered, namely, whether, ininducing a slowdown by Bay State's employees, the Respondentsengaged in unlawful conduct.We have not decided inferentially orotherwise whether and to what extent picketing of Renault would orwould not be lawful.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents,Local 1066,International Longshoremen'sAssociation, AFL-CIO, and its agentsEdward Dalton and Paul Callinan,its officers,representatives,agents,successors,and assigns, shall:1.Cease and desist from inducing or encouraging any individualemployed by Bay State Stevedoring Co., or any other person engagedin commerce or in an industry affecting commerce to engage in strikesor refusals in the course of their employment to use, manufacture,process, transport,or otherwise handle or work on any goods, articles,materials,or commodities,or to perform any services,where an objectthereof is to force or require Bay State Stevedoring Co. to cease han-dling products of or to cease doing business with Renault DistributorsCorporation.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at Respondent Union's business offices and meeting placesin Boston,Massachusetts,copies of the notice attached hereto marked"Appendix A." 4 Copies of said notice,to be furnished by the Re-gional Director for the First Region, shall, after being duly signed bythe authorized representative of the Respondent Union, and by Ed-ward Dalton and Paul Callinan,be posted by the Respondent Unionimmediately upon receipt thereof, and be maintained for a period of60 consecutive days thereafter,in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken to insure that said notices are not altered,defaced,or covered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the First Region for posting, Bay State Stevedoring Co.,4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for thewords "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LOCAL 1066, INT'L LONGSHOREMEN'S ASS'N, ETC.49Wiggin Terminals, Inc., and Renault Distributors Corporation will-ing, at all locations where notices to their respective employees arecustomarily posted.(c)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have takento comply herewith.MEMBERSFANNING and BROWNdissenting :Bay State pays its employees, in the case of imported cars handledby it, according to the length of time the cars remain in Bay State'scustody.Until the dispute under consideration here, Bay State re-tained custody of shipments of Renault cars for approximately 5 daysand paid its employees accordingly for the number of days the carsremained on its premises.The present dispute arose when Renaultarranged to withdraw its cars from Bay State within 1 or 2, ratherthan 5 days, which had the effect of reducing the work and net wagespaid by Bay State to its own employees.' In an effort to prevent thisloss of work and income for the Bay State employees it represented,the Union solicited Renault for a 5-day guarantee of work for allshipments handled by Bay State's employees.Renault, at first ap-parently agreed, but later refused, to guarantee that cars wouldremain on Bay State's premises for 5 days. The Union and Bay Stateemployees thereupon addressed their demand to their employer (BayState) in the form of a slowdown to the extent of taking a full 5 daysto process the shipment of Renault cars.The dispute thus presented here is, in our opinion, merely one ofthe myriad types of traditional primary disputes between employeesand their own employer respecting their wages and other terms andconditions of employment.Here, Bay State's employees were demand-ing of their employer, Bay State, that Bay State continue givingthem 5 days' work and pay for each shipment of cars handled bythem in the course of their employment.While they were attemptingto achieve this objective within the framework of and without modi-fying their existing collective-bargaining agreement with Bay State,their objective was the same as it would have been, for example, hadthey struck their employer to obtain a guarantee of 5 days' pay re-gardless of how long Renault cars remained on Bay State's premises.Had Respondents struck in support of the latter objective, there wouldbe no question about the primary nature of their activity. The funda-mental character of the primary dispute involved herein is in no wayaltered by the fact that the Respondents first appealed to Renault totake action which it could have taken without disrupting or affecting5The change,however,did not affectBay State's own income fromRenault,insofaras the record indicates,Bay State continued to be paid on the basis of a minimum 5-daycustodial period.649856-63-vol. 137-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDits business relationship with Bay State, and which would have madeitnecessary for Respondents to move against their own employer.6The usual strike over wages almost always has a proliferating effecton the struck employer's business arrangements with his customers,suppliers, and other employers.These other arrangements of thestruck employer similarly impinge materially on his own ability togrant the wage and other employment demands of his striking em-ployees.These effects and/or causes respecting so-called secondaryemployers are nevertheless regarded as incidental so far as the Act isconcerned because they do not change the fundamental character of aprimary dispute between an employer and his employees over thewages and terms and other conditions of their own employment. Tohold otherwise would, as the Supreme Court has stated, "ban moststrikes historically considered to be lawful, so-called primary ac-tivity." IAnd the proviso to Section 8 (b) (4) (B) 8 itself under-scores this congressional intention.In holding that Bay State's employees in effect violated Section8(b) (4) (B) by striking Bay State, our colleagues are inferentiallyalso holding that it would have been lawful in the circumstances of thepresent dispute for these employees to have engaged in economicaction-picketing, for example-against Renault. In a dispute con-cerning the terms and conditions of their own employment, we mustdissent to our colleagues' conclusions that the striking employees' em-ployer is a neutral secondary employer and that another employer isthe primary employer; and we accordingly also disagree that it wouldbe lawful here to picket the other employer and unlawful to striketheir own employer.We would dismiss the complaint.e Retail Clerks Union Local 770, Retail Clerks International Association,AFL-CIO vN L R B. (Food Employers' Council, Inc),296 F. 2d 368,373 (CAD C ) ;Plumbers andPipefitters Local No 471,United Association of JourneymenifApprentices of the Plumb-ing if Pipefitting Industry of the United States if Canada,AFL-CIO(WyckoffPlumbing),135 NLRB 3297Local 761,International Union of Electrical,Radioand MachineWorker, AFI CIO cN L R B. and General Electric Company,366 U S 667, 6728 "Provided,That nothing contained in this clause(B) shall be construed to makeunlawful,where not otherwise unlawful,any primary strikeorprimarypicketing"[Emphasis supplied ]APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 1066, INTERNATIONAL LONG-SHOREMEN'S ASSOCIATION, AFL-CIO, AND TO ALL EMPLOYEES OFBAY STATE STEVEDORING CO.,WIGGIN TERMINALS, INC., ANDRENAULT DISTRIBUTORS CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : LOCAL 1066, INT'L LONGSHOREMEN'S ASS'N, ETC.51WE WILL NOT induce or encourage any individual employed byBay State Stevedoring Co., or any other person engaged in com-merce or in an industry affecting commerce, to engage in strikesor refusals in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services,with an object of forcing or requiring Bay State StevedoringCo. to cease handling products of or doing business with RenaultDistributors Corporation.LOCAL 1066, INTERNATIONAL LONGSHOREMEN'SAssoCIATION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)-------------------------------------EDWARD DALTON,Business AgentPAUL CALLINAN,TemporaryChief ClerkThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Regional Office (24School Street, Boston 8, Massachusetts; Telephone Number, LAfay-ette 3-8100) if they have any question concerning this notice or com-pliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Wiggin Terminals, Inc., some-times referred to herein as Wiggin,a complaint was duly issued herein against Local1066, International Longshoremen'sAssociation,AFL-CIO,and its agents EdwardDalton and Paul Callinan, charging violation of Section 8(b)(4)(i)(B) of the Na-tional Labor Relations Act, as amended,herein called the Act.This proceedingwith all parties represented was heard before me, Albert P. Wheatley,the dulydesignated Trial Examiner in Boston, Massachusetts,on September 26, 1961.Atthe hearing,itwas stipulated that the record before the Board in this proceedingshould be the same as the record before the United States District Court for theDistrict of Massachusetts,in the case ofBernard L.Alpertv. Local 1066, ILA, AFL-CIO, at al.,Civil ActionNo. 61-586-C.After the close of the hearing the GeneralCounsel,the Charging Party, and the Respondents filed briefs which I have con-sidered in the preparation of this report.The Charging Party and Respondentsalso filed requests for findings of fact which findings are hereby adopted to the.extent they are consistent with the findings of fact made in this report.Upon the entire record I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSESINVOLVEDWiggin Terminals, Inc. (Wiggin), is a Massachusetts corporation engaged in theoperation of marine terminals in the Commonwealth of Massachusetts, includingwarehousing and other facilities at the port of Boston.Wiggin annually receivesrevenues in excess of $50,000 for the use of its facilities in the temporary storageof goods and materials being shipped from various States to other countries. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDWiggin annually receives revenues in excess of $50,000 from companies which an-nually ship goods and materials valued at in excess of $50,000 to States other thanthe States wherein the said companies are located.Bay State Stevedoring Co., herein called Bay State, is a wholly owned subsidiaryof Furness Withy & Company. Furness Withy & Company is engaged in the steam-ship business.Bay State is engaged in providing a stevedoring service in the portof Boston,including the loading and unloading of ocean-going vessels and alsomaintains records on cargo loaded and discharged.For this latter purpose, BayState employs clerks.Bay State pays the clerks hired by it for the handling of aparticular cargo from the time the cargo is unloaded until the cargo is delivered.The clerks are hired for a particular job through a permanent clerk, who engagesthe chief clerk for the cargo, who in turn hires the other clerks.Bay State annually receives revenues in excess of $50,000 from services per-formed in connection with the shipment of goods and materials in foreign countriesand various States in the United States.RenaultDistributorsCorporation,herein calledRenault,isaMassachusettscorporation engaged in the business of importing and distributing or selling Renaultautomobiles to dealers in the New England area.All Renault cars for this area arereceived from France in the port of Boston.Renault annually ships to points outsidethe Commonwealth of Massachusetts cars valued at over $50,000.II.LABOR ORGANIZATION INVOLVEDLocal 1066,International Longshoremen'sAssociation,AFL-CIO,isa labororganization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESThe FactsPrior to June 28,1961, Renault had used the following practice with reference toreceipt and distribution of Renault cars in this country.Upon arrival of a freighterat Boston, Massachusetts, the automobiles would be unloaded onto the dock andplaced at what is called in the trade a "point of rest." 1Thereafter, under a contractwith a company referred to as University Overland Express, Renault would causetrailer trucks specially equipped for transportation of automobiles to remove the auto-mobiles from the point of rest in lots of five, six, or seven cars per trailer to astorage area in the town of Hingham,Massachusetts-about 20 miles from the pointof rest.Some of the cars were serviced at Hingham; others were moved to Water-town, Massachusetts,for servicing.In any event,after servicing at one or the otherof these locations the cars were delivered to various Renault dealers in New England,who in turn sold them to the ultimate purchasers.Prior to July 1, 1961, Wiggm Terminals, Inc. (operators of the Marine TerminalatCastle Island,South Boston),entered into an oral arrangement with Renaultunder which Renault was to lease an area on Castle Island,located about a quarterof a mile from the point of rest.Renault planned to cause the vehicles to be drivenfrom the point of rest to this newly leased area where the cars would be serviced byemployees of Renault and delivered directly to Renault dealers.Renault plannedto have the cars driven from the point of rest to the leased area by individualsborrowed from Wiggin Terminals, Inc. (by employees of Wiggin's temporarily onloan to, in the pay of,Renault).Under the "old procedure" involving the use of trailer trucks to carry the auto-mobiles approximately 20 miles it took several days to clear all the automobiles fromthe point of rest.Under the "new procedure" all the automobiles could be removedfrom the point of rest to the newly leased area one-quarter mile away in 1 or 2 days.Consequently,the new procedure meant several days less pay to the clerks of thestevedoring company (Bay State Stevedoring Company), who received a full day'spay for each day a portion of the cargo of automobiles remained at the point of rest.The Union which represented these clerks (Local 1066) disapproved of the adoptionof this new procedure and acted in a manner calculated to discourage the use thereof.The issue herein is whether this conduct is violative of Section 8(b) (4) (i) (B) ofthe Act.The firstcargo of Renault cars to be processed under the new procedure was tobe that of the SSVire,arriving June 28, 1961.On June 26,1961, Callinan, the chief1A temporarystorage areawhile thecargo is inthe custodyand controlof the stevedor-ing company. LOCAL 1066, INT'L LONGSHOREMEN'S ASS'N, ETC.53clerk of theVirecargo and a member of Local 1066, heard a .rumor that Renaultwas going to follow the new procedure-was going to take delivery of the cars andtake them to the storage area on Castle Island.Callinan called Dalton, business agentfor Local 1066, and told him the rumor he had heard.Dalton told Callinan "tostand by until something was more definite"-"until something happens."About 8:30 a.m. on Tuesday, June 27, Dalton and Callinan came to the office ofPaul. J.Whipple, vice president of Wiggin Terminals, Inc., and asked Whipple whatthe story was on the Renaults which were coming off theVire.Whipple answeredthat Renault had leased an area of land for the handling of its cars and that it wasanticipated that the cars would go into this area.Dalton told Whipple that "theywere not going to go anywhere unless the clerks were guaranteed 5 days after com-pletion of the discharge of the vessel," 2 and went on to say that Wiggin Terminals,Inc., had no right to lease land at Castle Island or to take anything for storage.Whipple disagreed with Dalton and Dalton again indicated that he was going to insiston a guarantee of "5 days."Dalton and Callinan then indicated that clerks had a5-day guarantee concerning Volkswagens and that a similar guarantee should applyto the delivery of Renaults.Dalton also referred to another dispute wherein ap-parently a 5-day guarantee was sought but not obtained and remarked "we killedthe Pope and Talbot deal; this is the same thing and you are not going to do this."Immediately following this conversation Dalton instructed McIntyre and Hurley(officials of the Union which represented Wiggin employees) not to move the ve-hicles until he (Dalton) "said it was O.K."About 9:30 a.m. on Tuesday, June 27, 1961, Callinan introduced Dalton toTalraas, Renault's regional manager.At this time Dalton sought from Talraas a5-day guarantee.After some discussion Talraas agreed to a 5-day guarantee pro-vided he could move his units in his own manner and as soon as he wanted afterthey were put at the point of rest (provided he could move the cars in accordancewith the new procedure outlined above).Dalton agreed to take this matter up withthe Union's executive board which he did that day.Later that same day Daltonlooked into Paul Whipple's office where Talraas and others were present and askedTalraas if the agreement he had made earlier still stood.Upon receiving an affirma-tive reply Dalton asked Whipple if the agreement was satisfactory to Wiggin.Whipple replied that Wiggin had no right to accept any agreement, that it did notemploy Dalton or the clerks, and that any agreement should be made with BayState Stevedoring, the employer of the clerks involved.On the following day, June 28, theViredocked at Castle Island.Her cargoconsisted of 519 Renault automobiles. She commenced discharging cargo on thatday and completed discharge on June 29.No cars were delivered to the consigneeon either of these days, the cars remaining at dockside, at point of rest.On Friday morning, June 30, there was a further meeting of the executive boardof Local 1066.Fitzgerald, the vice president, called the meeting to order.Thetelephone then rang and Fitzgerald picked up one of the two receivers and listened tothe conversation that ensued between Dalton, who was at the meeting, and Talraas,who was at the other end of the line. Talraas then told Dalton that he was not goingthrough with the 5-day guarantee agreement, that Talraas' superiors in New Yorkcould not,go along on any arrangement of this type.Dalton told the meeting whatTalraas had said.Callinan was present at the meeting and then he outlined the pro-cedures which he proposed to follow (and later did follow), including the inten-tion which he had of requiring a signature for each car.Dalton and the executiveboard agreeed that this was proper.During the morning on June 30, Dalton told Whipple of Wiggin Terminals, Inc.,"You are not going to put those cars in storage or lease any land to anybody onCastle Island unless we get what we want "When Whipple remarked that it was notWiggin's business what Dalton got, Dalton said, "We don't care about that, youare not going to store anything or lease any land to anybody on Castle Island unlesswe say it is 0 K." Dalton also complained about the form of delivery order, claim-ing that since Wiggin's regular employees were to be used as drivers of the Renaultcars,Wiggin should sign for the cars.Whipple disputed this position, claiming thatWiggin was not taking custody of the cars.When the delivery order referred to waspresented to Callinan, be (Callinan) rejected it claiming that since men from WigginTerminals, Inc., were going to drive the cars the delivery order should show deliverytoWiggin rather than Renault.The order was subsequently accepted (that day)after Talraas clipped his business card to the order and the pier superintendent forBay State Stevedoring Company (Nash) telephoned Callinan and instructed him todeliver the cars on the order presented.Deliveries of the Renault cars then com-2A guarantee that the clerks would get at least 5 days' pay 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDmenced but in a very cumbersome and unusual manner. The Renault representativewas required to sign for each car individually (instead of for groups as had beendone in the past) at the office (instead of at the loading point).This required agreat deal of walking between the point of rest and the office. In addition, a detailedinspection of cars not made under the old procedure was invoked.As a resultof this change of method of delivery which took place in Dalton's presence, only11 cars were processed in the first hour of the new procedure as against processing ofat least 40 cars under the old procedure.Deliveries of cars stopped entirely whenCallinan left the point of rest to pick up a payroll and no further deliveries weremade until July 5, 1961.Representatives of Local 1066 met with representatives of the Boston Shipping As-sociation on Monday, July 3.Wiggin and Renault did not have representativesat this meeting, inasmuch as they were not members of the shipping association.Callinan was present along with others representing Local 1066.The principalviews expressed at this meeting concerned the procedure detailed above.At thismeeting it was agreed that the office (the clerks' shack) would be moved nearerto the point of rest so as to eliminate the walking operation and that the drivers ofthe cars would sign for the vehicles as they took them away.A pivotal issue hereiniswhether this agreement was voluntary.With respect to this matter, James M.O'Connor, president of Bay State and also representing Furness Withy & Companyat the meeting, testified as follows:Q. As a result of that meeting was there some agreement that was reachedby the parties at that meeting?A. Eventually there was an agreement reached.Q. There was an agreement reached?A. The men brought it on themselves, an agreement, they decided to do whathe wanted them to do.Q. There was an agreement.A. To perform, the operation, by their manner of means.Q.What was your last statement?A. By their manner and not by the Boston Shipping Association.Q.Was there an agreement reached as to how-A. Eventually an agreement was reached, yes, we gave in to them.Q. In any event, there was an agreement reached as to how they wouldoperate, is that so?A. Yes.Q. And you agreed with the clerks as to how they would make deliveriesin behalf of Furness Withy or Bay State Stevedoring Company?A. Under protest, yes, sir.Q. You say under protest?A. Yes, sir.Q. It was agreeable with your company, wasn't it?A. It wasn't agreeable, no.Q. Do you understand the question?A.We gave in to them.Q. Regardless of how you came about, the Company agreed they wouldperform services for your company in a certain manner, isn't that so?A. After we were forced-In the light of the circumstances which caused this meeting to be held and O'Connor'stestimony quoted above, it appears and I find that the agreement was an "acquies-cence" which was not free and voluntary.3On Wednesday morning, July 5, deliveries were resumed.Renault at that timesupplied drivers from their own employment to drive the cars.Nineteen cars weredelivered.However, the Renault representative was required to sign separately foreach car.After these cars had been delivered, the clerks insisted that the driverssign for the cars rather than the Renault representative.During the afternoon 33cars were delivered with the drivers signing for them.The next day only a smallportion of the cars in the aggregate having been taken to the storage area, Renaulthad the balance of the 519 trucked to Hingham via University Overland Express(Renault reverted to the "old procedure").8 SeeLocal 1976, United Brotherhood of Carpenters and Joiners of America, AFL andLos Angeles County District Council of Carpentersand Nathan Fleisher(Sand Door c6Plywood Co ) v. N.L RB , 357 U.S. 93, 107. LOCAL1066,INT'L LONGSHOREMEN'S ASS'N, ETC.55ConclusionsRespondents would view this matter as a disagreement between Calhnan, the chiefclerk employed by Bay State for the delivery of cars to Renault, and his superiorsin the Bay State organization concerning the exact procedure to be followed in thedelivering of the cars. Such a view ignores too many facts and is entirely too lunitedin the light of the entire record.The record reveals that Callinan's requirement,which was disputed by his superiors, was a tactic employed by Local 1066 to enforceits demands made to Renault. In summary, the record reveals that Local 1066 hada dispute with Renault and that in an effort to force Renault to capitulate to itsdemands Local 1066 caused to be instituted among employees of Bay State an in-efficient and cumbersome method of delivery of automobiles to Renault.Local 1066 contends that the dispute herein was a disagreement between BayState and its employees concerning procedure-concerning the requirement of anindividual signature-and that this dispute was settled by the agreement reached be-tween Boston Shipping Association (Bay State) and Local 1066. I cannot acceptthis contention.Any dispute between Bay State and its employees was merelyincidental and a deliberate embroilment of Bay State in an effort to force Renaultto capitulate to the demands of Local 1066. It was not an actual dispute betweenBay State and its employees.Local 1066 argues that assuming Bay State to be a secondary employer Re-spondents' actions do not constitute unfair labor practices, "since Bay State hasvoluntarily consented to the delivery procedure-to the interruption of operations.As noted above, I find that Bay State "acquiescence" in the interruption of oper-ations was not free.The next question presented is whether the less efficient and less effective methodof delivery of automobiles was "a strike" within the meaning of the Act.As used inthe Act the term "strike" includes "concerted interruption of operations by employees"and there is little or no doubt that Local 1066 brought about such interruption.In view of the foregoing, I find and conclude that Local 1066 induced and en-couraged employees of Bay State to engage in a strike or a refusal in the courseof "employment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities or to perform any services"with an object of forcing or requiring Bay State to cease handling, transporting, orotherwise dealing in the products of Renault and to cease doing business with Renaultand thereby violated Section 8(b) (4) (i) (B) of the Act.THE REMEDYHaving found that Local 1066 has engaged in unfair labor practices in violationof the Act, I recommend that Local 1066, to effectuate the policies of the Act, ceaseand desist therefrom and take the affirmative action hereinafter specified.CONCLUSIONS OF LAWIn summary, I find and conclude:1.The evidence adduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2.Wiggin Terminals, Inc., Renault Distributors Corporation, and Bay StateStevedoring Co. are engaged in commerce or in an industry affecting commercewithin the meaning of Section 8(b) (4) of the Act.3.Local 1066, International Longshoremen's Association, AFL-CIO, is a labororganization within the meaning of the Act.4.The record herein reveals that Local 1066 had a dispute with Renault and withWiggin but not with Bay State Stevedoring Co., and that it caused a concertedinterruption of operations by Bay State employees which was calculated to causeRenault and Wiggin to capitulate to the demands of Local 1066.5.By inducing or encouraging employees of Bay State to engage in a strike or arefusal in the course of their employment to perform services with an object offorcing or requiring Bay State to cease doing business with Renault, Local 1066engaged in unfair labor practices within the meaning of Section 8(b) (4) (i) (B) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]